Judgment unanimously affirmed, with costs. We hold (1) that the resolution of October 3,1924,  legally changed the corner property of defendant Bertha Wilkus from a residential to a business use; (2) that said defendant’s building plans were legally and properly approved, and that the attempted revocation thereof was ineffectual, (3) and that the resolution adopted March 27, 1925, was a change of said defendant’s property from a business use to a residential use, but was ineffectual to make such change for the reason that said defendant had substantial vested rights in the actual construction of her buildings prior to such resolution. Stay vacated. Present — Kelly, P. J., Young, Kapper, Lazansky and Hagarty, JJ.